DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Regarding claim 1, line 10: the limitation “pick ups” should be “picks up”.
Regarding claim 6, line 1: the limitation “the pick-up articles” should be “picked-up articles”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 2: the limitation "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, line 2: the limitation “the two separate conveying systems” has a lack of antecedent basis rendering the claim indefinite.  Only the limitation “separate conveyor systems” was introduced in claim 1.
Regarding claim 3, line 3: the limitation “the two separate conveying systems” has a lack of antecedent basis rendering the claim indefinite.  Only the limitation “separate conveyor systems” was introduced in claim 1.
Regarding claim 5, line 1: the limitation “the deposition location” has a lack of antecedent basis rendering the claim indefinite
Regarding claim 5, line 2: the limitation “the deposition location” has a lack of antecedent basis rendering the claim indefinite
Regarding claim 12, line 2: the limitation “the deposition location” has a lack of antecedent basis rendering the claim indefinite
Allowable Subject Matter
Claims 1, 4 and 7-11 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 2, 3, 5, 6, 12 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Schnable (US Pub 2016/0052716) is considered the closest prior art and discloses a system comprising: 
a warehouse (1), wherein the warehouse includes a storage module (2) formed by two racks including one rack aisle therebetween (paragraph 0022); 
a separation station (6.1, 6.2) associated with the storage module, 
separate conveying systems (8.1, 8.2) for feeding storage containers, which hold the articles, from the warehouse to the pickup locations, respectively. 
The primary reason for the indication of allowable subject matter of claim 1 is the inclusion of a robot for transferring articles between pickup locations and a delivery location and the robot being arranged between the separate conveying systems such that the robot pick ups, during one movement cycle, from each of the separate conveying systems respectively one of the articles and delivers, between the corresponding pick-up locations, the picked-up article to the delivery location in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        12/2/2022